 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
 6   By:     Frederick J. Petersen, # 19944
 7           Isaac D. Rothschild, # 25726
             22003-2/gc
 8
     Attorneys for Debtors
 9
10                       IN THE UNITED STATES BANKRUPTCY COURT

11                               FOR THE DISTRICT OF ARIZONA
12
     In re                                       Chapter 11
13
     DAVID K. CROWE and                          No. 4:19-bk-04406-BMW
14
     COLLEEN M. CROWE,
15
                                 Debtors.
16                                               Adv. No. 4:19-ap-00260-BMW
     TURBINE POWERED TECHNOLOGY,
17   LLC,
18                                               REPLY IN SUPPORT OF MOTION TO
                                 Plaintiff,      COMPEL PLAINTIFF TO RESPOND TO
19                                               DISCOVERY REQUESTS AND
20   vs.                                         REQUEST FOR SANCTIONS

21   DAVID K. CROWE and COLLEEN M.
     CROWE,
22
23                               Defendants.
24           David K. Crowe and Colleen M. Crowe (“Debtors” or “Defendants”), through
25   counsel undersigned, hereby replies in support of their Motion to Compel Turbine Powered
26   Technology, LLC (TPT) to participate in the discovery process.


Case 4:19-ap-00260-BMW        Doc 51 Filed 02/12/20 Entered 02/12/20 11:34:48      Desc
                              Main Document    Page 1 of 5
 1          At the heart of its Response, TPT makes a legal error: TPT argues as if its pending
 2   motions have the effect of abrogating this Court’s orders and the Rules of Civil and
 3   Bankruptcy Procedure. They do not.
 4          This Court opened discovery on October 24, 2019. (DE 21 p. 8). At the time this
 5   Court opened discovery, TPT had already filed its request to extend discovery, its motion
 6   for stay relief, and its motion to abstain/stay. Notwithstanding the pendency of these
 7   motions, at the time the Court opened discovery, TPT did not object to the opening of
 8   discovery, and in fact agreed that a discovery schedule would be reasonable. (DE 21 p. 4).
 9   Since discovery was opened, TPT has filed no other pleadings to stay discovery in this case.
10   At all material times, TPT had constructive knowledge of its legal duties to participate in the
11   discovery process in this adversary that, it bears repeating, TPT initiated.
12          Nonetheless, TPT has unilaterally refused to comply with its discovery obligations.
13   Unless and until this Court rules to the contrary, TPT has a legal obligation to comply with
14   discovery. See Fed. R. Bankr. P. 7026, 7033, 7034, and 7036. Nothing in the law permits
15   TPT to unilaterally refuse to participate in discovery because they have filed motions
16   requesting stay relief/abstention. It is true that TPT objected to Debtors’ discovery, but in
17   those objections TPT did not identify any legally cognizeable infirmities in Debtors’
18   discovery. It bears repeating that TPT’s only basis for entirely refusing to participate in
19   discovery is that TPT has pending motions (which, as Debtors have shown elsewhere must
20   be denied as not supported by the law or the factual record). Thus, TPT has objected to
21   discovery for reasons that are not legally colorable.
22          As set forth in Debtors’ Motion to Compel, sanctions are warranted where a party
23   fails or refuses to participate. TPT claims it “has been responsive and communicative with
24   Defendants regarding its position as to its responses to the Discovery Requests and it timely
25   responded to the Discovery Requests.” But TPT is mistaken because “its position” was that
26   it was unilaterally allowed to refuse to participate in discovery because motions remained

Case 4:19-ap-00260-BMW        Doc 51 Filed 02/12/20
                                                2   Entered 02/12/20 11:34:48             Desc
                              Main Document    Page 2 of 5
 1   pending. TPT can point to no case law which suggests that taking a legally indefensible
 2   position in objection to valid discovery protects them from sanctions. And indeed, no
 3   finding of bad faith is required for sanctions. TPT takes the position that it need not
 4   participate in discovery, but also admits the following:
 5                TPT admits that this Court opened discovery. (AP DE 44 p. 3).
 6                TPT admits that it received discovery requests and admits that it must respond
 7                 to those discovery requests. (AP DE 44 p. 3).
 8                TPT admits that “the pending Discovery Requests relate to complex litigation
 9                 and the existence of trade secrets.” (AP DE 44 p. 3).
10                TPT admits that its “request for an extension [of the discovery plan deadlines]
11                 is still pending.” (AP DE 44 p. 2).
12                TPT admits its request for an extension of deadlines has not been granted. (AP
13                 DE 44 p. 2).
14                TPT admits that this Court has not granted stay relief, has not abstained, and
15                 has not issued a stay. (AP DE 44 p. 3).
16   In light of these admissions, the only possible conclusion is that TPT believes that its
17   pending motions relieved it of the duty to participate in discovery. This is a legally flawed
18   position, and Debtors should not have to shoulder the burden of filing pleadings to move
19   TPT off of this position. Sanctions are warranted. Rule 37, Fed. R. Civ. P., specifically
20   states that, upon the granting of a motion to compel, “the court must, after giving an
21   opportunity to be heard, require the party . . . whose conduct necessitated the motion, the
22   party or attorney advising that conduct, or both to pay the movant’s reasonable expenses
23   incurred in making the motion, including attorney’s fees.”
24
25   ///
26   ///

Case 4:19-ap-00260-BMW        Doc 51 Filed 02/12/20
                                                3   Entered 02/12/20 11:34:48             Desc
                              Main Document    Page 3 of 5
 1   DATED: February 12, 2020                      MESCH CLARK ROTHSCHILD

 2
 3                                                 By: /s/Frederick J. Petersen, #19944
                                                          Frederick J. Petersen
 4                                                        Isaac D. Rothschild
                                                          Attorneys for Debtors
 5
 6   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
 7   upon the registered CM/ECF Users herein
 8   as evidenced by the NEF.

 9   COPIES served as indicated below on
10   February 12, 2020:

11   Synchrony Bank                                Turbine Powered Technology, LLC
     c/o PRA Receivables Management, LLC           c/o Its Managing Member, Ted McIntye, II
12   PO Box 41021                                  298 Louisiana Road, Port of West St. Mary
     Norfolk, VA 23541                             Franklin, LA 70538
13   Email: claims@recoverycorp.com                Email: legal@marineturbine.com
                                                   Email: ted@marineturbine.com
14                                                 Member, Committee of Unsecured Creditors
     Tucson Embedded Systems                       Lindsay Brew
15   Attn: Dennis Kenman                           Miller, Pitt, Feldman & McAnally
     5620 N. Kolb Rd., Ste 160                     One S. Church Ave., Ste 900
16   Tucson, AZ 85750                              Tucson, AZ 85701
     Email: contracts@tucsonembedded.com           Email: lbrew@mpfmlaw.com
17   Member, Committee of Unsecured Creditors      Member, Committee of Unsecured Creditors
     Quicken Loans, Inc.                           USAA Federal Savings Bank
18   c/o Aldridge Pite, LLP                        c/o Aaron M. Waite
     PO Box 17933                                  Weinstein & Riley, P.S.
19   San Diego, CA 92177-0933                      6785-4 S. Eastern Avenue
     Email: ecfazb@aldridgepite.com                Las Vegas, NV 89119
20                                                 Email: aaronw@w-legal.com
     Bradley J. Stevens and Fay W. Bidlack         Adam B. Nach and Helen K. Santilli
21   Jennings, Strouss & Salmon, PLC               Lane & Nach, P.C.
     One E. Washington Street, Ste 1900            2001 E. Campbell Ave., Ste 103
22   Phoenix, AZ 85004-2554                        Phoenix, AZ 85016
     Email: bstevens@jsslaw.com                    Email: adam.nach@lane-nach.com
23   Email: fbidlack@jsslaw.com                    Email: helen.santilli@lane-nach.com
     Attorneys for the Official Committee of       Attorneys for Turbine Powered Technology, LLC
24   Unsecured Creditors

25
26

Case 4:19-ap-00260-BMW          Doc 51 Filed 02/12/20
                                                  4   Entered 02/12/20 11:34:48        Desc
                                Main Document    Page 4 of 5
 1   Kasey Nye                                    Edward K. Bernatavicius
     Waterfall Economidis Caldwell                Office of the United States Trustee
     Hanshaw & Villamana, P.C.                    230 N. First Ave., Suite 204
 2   5210 E. Williams Circle, Suite 800           Phoenix, AZ 85003-1706
     Tucson, AZ 85711                             Email: Edward.K.Bernatavicius@usdoj.gov
 3   Email: knye@waterfallattorneys.com
     Attorney for Tucson Embedded Systems
 4
     Todd Jackson                                 Holden Hoggatt
 5   Jackson & Oden, P.C.                         Marine Turbine Technologies
     3573 E. Sunrise Drive, Suite 125             298 Louisiana Rd., Port of West St. Mary
     Tucson, AZ 85718                             Franklin, LA 70538
 6   Email: tjackson@jacksonodenlaw.com           Email: holden@marineturbine.com
     Attorney for Tucson Embedded Systems, Inc.   Attorney for Turbine Powered Technology, LLC
 7
     D.C. Panagiotis
 8   The Panagiotis Firm
     1540 W. Pinhook Rd.
 9   Lafayette, LA 70503
     Email: dan@panalaw.com
10   Attorney for Turbine Powered Technology

11
     26Y6646
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-ap-00260-BMW        Doc 51 Filed 02/12/20
                                                5   Entered 02/12/20 11:34:48         Desc
                              Main Document    Page 5 of 5
